                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ECOLOGICAL RIGHTS FOUNDATION,                   Case No. 18-cv-00394-DMR
                                   8                    Plaintiff,                          ORDER FOLLOWING IN CAMERA
                                                                                            REVIEW
                                   9             v.
                                                                                            Re: Dkt. Nos. 97, 100
                                  10        UNITED STATES ENVIRONMENTAL
                                            PROTECTION AGENCY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13   I.      BACKGROUND
                                  14           Plaintiff Ecological Rights Foundation (“ERF”) and Defendant United States

                                  15   Environmental Protection Agency (“EPA”) filed cross motions for summary judgment. [Docket

                                  16   Nos. 97, 100.] As described in the court’s September 16, 2020 order, their briefs and supporting

                                  17   materials were organized in a way that “seem[ed] engineered to make the court’s review of the

                                  18   motions as difficult and complicated as possible,” including EPA’s submission of a 1172-page

                                  19   unnumbered Vaughn index, the parties’ inclusion of argument in supporting documents, and their

                                  20   mutual failure to organize their discussion of the withheld documents in a way to facilitate the

                                  21   court’s review. [Docket No. 105.]

                                  22           The court also noted that EPA’s Vaughn index was problematic with respect to the

                                  23   requirements of the FOIA Improvement Act of 2016 (“FIA”). The FIA prohibits agencies from

                                  24   withholding information responsive to a FOIA request unless “the agency reasonably foresees that

                                  25   disclosure would harm an interest protected by an exemption described in [5 U.S.C. § 552(b)]; or .

                                  26   . . disclosure is prohibited by law.” 5 U.S.C. § 552(a)(8)(A). In order to meet this “independent

                                  27   and meaningful burden,” “an agency must ‘identify specific harms to the relevant protected

                                  28   interests that it can reasonably foresee would actually ensue from disclosure of the withheld
                                   1   materials’ and ‘connect[ ] the harms in [a] meaningful way to the information withheld.’” Ctr. for

                                   2   Investigative Reporting v. U.S. Customs & Border Prot., 436 F. Supp. 3d 90, 106 (D.D.C. 2019)

                                   3   (quoting Judicial Watch, Inc. v. U.S. Dep’t of Justice, No. 17-0832 (CKK), 2019 WL 4644029, at

                                   4   *5 (D.D.C. Sept. 24, 2019) (“Judicial Watch II”). The court noted that EPA’s identified harms

                                   5   “appear[ed] to consist of the type of general explanations and boiler plate language rejected in

                                   6   previous cases.” [Docket No. 105 at 2-3 (quotation marks and citations omitted).] In order to get

                                   7   a handle on the parties’ chaotic presentations, the court ordered EPA to select 20 examples of

                                   8   withheld documents for in camera review, for which EPA contends that the harm likely to result

                                   9   from disclosure is “obvious” based on the description of the document on the Vaughn index and

                                  10   the identified harm. See Rosenberg v. U.S. Dep’t of Def., 442 F. Supp. 3d 240, 259 (D.D.C. 2020)

                                  11   (discussing instances where “the withheld information may be so obviously sensitive . . . that a

                                  12   simple statement illustrating why the privilege applies and identifying the harm likely to result
Northern District of California
 United States District Court




                                  13   from release ‘may be enough.’”). It also ordered ERF to identify (and EPA to lodge) ten examples

                                  14   of withheld documents that illustrate its contention that EPA made improper assertions of

                                  15   exemptions and/or insufficient claims of foreseeable harm from disclosure. EPA timely lodged all

                                  16   30 exemplar documents for in camera review. [See Docket Nos. 106-108.]

                                  17          One of the court’s original overarching concerns with EPA’s Vaughn index was that it

                                  18   used boilerplate language to support the requirements of the FIA. This potentially affects all

                                  19   withheld documents, because even if EPA could meet its burden of establishing that each

                                  20   document is subject to a FOIA exemption, it cannot withhold a document unless it can also make

                                  21   the requisite showing of harm under the FIA. See Ctr. for Investigative Reporting v. U.S. Dep’t of

                                  22   Lab., 424 F. Supp. 3d 771, 780 (N.D. Cal. 2019) (“even if information falls within the scope of a

                                  23   discretionary exemption, it cannot be withheld from the public unless the agency also shows that

                                  24   disclosure will harm the interest protected by that exemption” under the FIA). For this reason, the

                                  25   court chose to test this foundational problem by ordering the identification of exemplars as

                                  26   described above. However, having now reviewed the documents submitted for in camera review

                                  27   along with the accompanying Vaughn index entries, the court finds that many of EPA’s claims of

                                  28   exemption are not supported by the record, by the law, or both.
                                                                                         2
                                   1          Therefore, in order to move the parties’ dispute toward final resolution, the court sets forth

                                   2   rulings on the 30 exemplar documents based on the current record. These benchmark rulings will

                                   3   serve as guidance to the parties with respect to the remaining documents.

                                   4   II.    DISCUSSION OF THE DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW
                                   5          EPA withheld the 30 exemplars on the basis of two FOIA exemptions: Exemption 5, which

                                   6   protects from disclosure “inter-agency or intra-agency memorandums or letters which would not

                                   7   be available by law to a party other than an agency in litigation with the agency . . . ,” and

                                   8   Exemption 6, which exempts from production “personnel and medical files and similar files the

                                   9   disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” 5

                                  10   U.S.C. § 552(b)(5), (6). Exemption 5 “protects from disclosure ‘those documents normally

                                  11   privileged in the civil discovery context.’” Our Children’s Earth Found. v. Nat’l Marine

                                  12   Fisheries Serv., 85 F. Supp. 3d 1074, 1086 (N.D. Cal. 2015) (quoting NLRB v. Sears, Roebuck &
Northern District of California
 United States District Court




                                  13   Co., 421 U.S. 132, 149 (1975)). Here, EPA asserts the deliberative process privilege, the attorney-

                                  14   client privilege, and the presidential communications privilege under Exemption 5.

                                  15          The court addresses the documents submitted for in camera review under the claimed

                                  16   exemptions, and where appropriate, discusses the documents in groups.

                                  17          A.      Exemption 5
                                  18                  1.      Documents Withheld on the Basis of the Deliberative Process Privilege
                                  19          EPA withheld 23 of the 30 exemplars on the basis of the deliberative process privilege.

                                  20   The deliberative process privilege protects ‘the decision making processes of government

                                  21   agencies’ in order to ‘prevent injury to the quality of agency decisions.” N.L.R.B. v. Sears,

                                  22   Roebuck & Co., 421 U.S. 132, 150-51 (1975 (quotation marks and citations omitted). “The

                                  23   underlying premise of the privilege is that agency decision-making might be impaired if

                                  24   discussions within the agency were subject to public review, thereby discouraging ‘frank

                                  25   discussion of legal or policy matters.’” In re McKesson Governmental Entities Average

                                  26   Wholesale Price Litig., 264 F.R.D. 595, 600 (N.D. Cal. 2009) (quoting Sears, 421 U.S. at 150).

                                  27   The Ninth Circuit has “defined the ambit of the deliberative process privilege . . . narrowly.”

                                  28   Sierra Club, Inc. v. United States Fish & Wildlife Serv., 925 F.3d 1000, 1011 (9th Cir. 2019). In
                                                                                          3
                                   1   order for the deliberative process privilege to apply, “a document must be both (1) predecisional or

                                   2   antecedent to the adoption of agency policy and (2) deliberative, meaning it must actually be

                                   3   related to the process by which policies are formulated.” Nat’l Wildlife Fed’n v. U.S. Forest Serv.,

                                   4   861 F.2d 1114, 1117 (9th Cir. 1988) (quotation marks and citation omitted).

                                   5                          a.      Human Resources and Staffing Decisions Documents
                                   6          Twelve of the 23 documents that EPA withheld on the basis of the deliberative process

                                   7   privilege can be categorized as documents and communications related to human resources and/or

                                   8   staffing issues. Of the 12 documents, six are related to human resources/staffing issues, while the

                                   9   remaining six are related to EPA’s decisions to offer employees early retirement or incentives to

                                  10   voluntarily separate (the “VERA/VSIP offering”). The court addresses each group in turn.

                                  11                                         i. General Human Resources/Staffing Issues
                                  12          Exemplar 1 is an undated four-page document. EPA’s Vaughn index describes it as a
Northern District of California
 United States District Court




                                  13   document that “contains multiple proposals and discussion suggestions from multiple Agency

                                  14   employees regarding proposed restructuring of the Agency, proposed improvements to

                                  15   organizational effectiveness, and other workforce shaping considerations and options.” Vaughn

                                  16   Index 27. The document reflects ideas and proposals regarding human resources and staffing

                                  17   decisions to improve efficiency, reduce operating costs, and better manage EPA’s workforce.

                                  18   According to EPA, the document “reflects pre-decisional deliberations among EPA staff and

                                  19   superiors regarding potential reform and restructuring options for the Agency.” Id.

                                  20          Exemplar 1 does not fall within the scope of the deliberative process privilege. It sets out

                                  21   human resources proposals that do not clearly bear on agency policies or programs. See Nat’l

                                  22   Wildlife Fed’n, 861 F.2d at 1118 (“Exemption 5 was created to prevent the disruption of a free

                                  23   flow of ideas, opinions, advice and frank discussions within agencies concerning their policies and

                                  24   programs.”). The deliberative process privilege “shields from public disclosure confidential inter-

                                  25   agency memoranda on matters of law or policy,” and a document is part of the “‘deliberative

                                  26   process’ as long as it is ‘actually . . . related to the process by which policies are formulated.’” Id.

                                  27   at 1116, 1118. As one court noted, “[b]ecause the privilege ‘is centrally concerned with protecting

                                  28   the process by which policy is formulated,’ only those materials that bear on the formulation or
                                                                                          4
                                   1   exercise of agency policy-oriented judgment fall within the privilege.” Greenpeace v. Nat’l

                                   2   Marine Fisheries Serv., 198 F.R.D. 540, 543 (W.D. Wash. 2000) (emphasis in original) (quoting

                                   3   Petroleum Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1435 (D.C. Cir. 1992)).

                                   4   “Conversely, when materials could not reasonably be said to reveal an agency’s or official’s mode

                                   5   of formulating or exercising policy-implicating judgment, the deliberative process privilege is

                                   6   inapplicable.” Id. (emphasis added) (quoting Petroleum Info. Corp., 976 F.2d at 1435).

                                   7          Exemplar 1 does not bear on “the process by which policy is formulated” or “reveal

                                   8   [EPA’s] mode of formulating or exercising policy-implicating judgment,” see Petroleum Info.

                                   9   Corp., 976 F.2d at 1435, and EPA does not offer any authority that an agency’s process of making

                                  10   human resources decisions is “deliberative” within the meaning of the privilege. See, e.g.,

                                  11   Chattler v. United States, No. C-07-4040 MMC (EMC), 2009 WL 1313227, at *2 (N.D. Cal. May

                                  12   12, 2009) (noting that the assertion of the privilege was “inappropriate or . . . at least questionable
Northern District of California
 United States District Court




                                  13   with respect to what appear to be logistical decisions,” including approaches to staffing, as

                                  14   opposed to “policy-type decision[s]”); Rosenberg v. U.S. Dep’t of Def., 342 F. Supp. 3d 62, 79

                                  15   (D.D.C. 2018) (comparing internal deliberations about “a possible new detention operation in the

                                  16   continental United States” with “more benign[ ] categories of withheld deliberative information,”

                                  17   such as opinions about the current state of facilities and recommendations and advice about

                                  18   maintenance issues). The relevant portions of the Coogan and White declarations in support of

                                  19   EPA’s cross motion for summary judgment do not explain how the personnel decisions discussed

                                  20   in Exemplar 1 are connected in any way to EPA’s substantive policy issues or statutory duties.

                                  21   [See Docket No. 100-1 (Coogan Decl., Jul. 23, 2020) ¶¶ 54-62; 100-2 (White Decl., Jul. 23, 2020)

                                  22   ¶¶ 35-47.]

                                  23          Additionally, these declarations do not address an identifiable decision connected to

                                  24   Exemplar 1. The Ninth Circuit has explained that in order to fall within the deliberative process

                                  25   privilege, “[t]he documents must be prepared to assist an agency decision-maker in arriving at a

                                  26   future particular decision, although [courts] need not be able to identify retroactively ‘the actual

                                  27   decision that was made’ on the basis of the withheld documents.” Lahr v. Nat’l Transp. Safety

                                  28   Bd., 569 F.3d 964, 981 (9th Cir. 2009) (quoting Maricopa Audubon Soc. v. U.S. Forest Serv., 108
                                                                                          5
                                   1   F.3d 1089, 1094 (9th Cir. 1997)). However, “the absence of an identifiable later decision is of

                                   2   considerable relevance to the deliberative process privilege, as evidence of whether a later

                                   3   decision was indeed under consideration. Otherwise, the privilege would be boundless, as ‘[a]ny

                                   4   memorandum always will be ‘predecisional’ if referenced to a decision that possibly may be made

                                   5   at some undisclosed time in the future.’” Lahr, 569 F.3d at 981 (quoting Assembly of State of Cal.

                                   6   v. U.S. Dep’t of Com., 968 F.2d 916, 921 (9th Cir. 1992)).

                                   7          Accordingly, on the current record, the court finds that EPA has not established that the

                                   8   deliberative process privilege applies to shield Exemplar 1 from production.

                                   9          EPA withheld other exemplars that reflect human resources matters on the basis of

                                  10   deliberative process privilege, as follows:

                                  11      •   Exemplar 5 is a June 30, 2017 email chain “regarding a white paper written by [one of the

                                  12          email chain participants] about veterans’ employment.” Vaughn Index 72. EPA redacted
Northern District of California
 United States District Court




                                  13          portions of two emails on the grounds that they reflect “pre-decisional deliberations among

                                  14          EPA staff and superiors regarding the veterans’ employment program as well as what next

                                  15          steps the Agency should take as a result of the findings of the white paper.” Id. As

                                  16          discussed above, EPA has not established that discussions regarding veterans’ employment

                                  17          at EPA in general fall within the deliberative process privilege as they do not bear on “the

                                  18          process by which policy is formulated” or “reveal [EPA’s] mode of formulating or

                                  19          exercising policy-implicating judgment.” See Petroleum Info. Corp., 976 F.2d at 1435.

                                  20          Further, the Vaughn index does not provide information about an identifiable later decision

                                  21          regarding veterans’ employment. See Lahr, 569 F.3d at 981 (“[t]he documents must be

                                  22          prepared to assist an agency decision-maker in arriving at a future particular decision”).

                                  23      •   Exemplar 6 is a “two-page draft strategy, entitled ‘AO-Managing FTE Levels (Revised 12-

                                  24          5-17).docx,’ which was shared . . . within the EPA Office of Administrative and Executive

                                  25          Services . . .” Vaughn Index 398. According to EPA, the information “is pre-decisional

                                  26          because it was created for the purpose of assisting OEX managers in developing a strategy

                                  27          for managing FTE levels in OEX within the Office of the Administrator” and “contains

                                  28          proposal and options for managing pending and future personnel requests.” Id. As
                                                                                        6
                                   1       discussed above, EPA has not established that discussions regarding general personnel

                                   2       matters and hiring plans fall within the deliberative process privilege as they do not bear on

                                   3       “the process by which policy is formulated” or “reveal [EPA’s] mode of formulating or

                                   4       exercising policy-implicating judgment.” See Petroleum Info. Corp., 976 F.2d at 1435.

                                   5       Further, the Vaughn index does not provide information about an identifiable later decision

                                   6       regarding managing FTE levels. See Lahr, 569 F.3d at 981 (“[t]he documents must be

                                   7       prepared to assist an agency decision-maker in arriving at a future particular decision”).

                                   8   •   Exemplar 7 is a “three-page, draft document that is entitled ‘Summary of Impacts of

                                   9       Reduced FTE Levels’” that “lay[s] out preliminary thoughts on the impact of reducing

                                  10       FTEs in the specific offices.” Vaughn Index 408. EPA states the “withheld information is

                                  11       pre-decisional because it was created for the purpose of assisting OA managers in

                                  12       developing a plan for managing FTE levels in OA,” and was shared in November 2017 to
Northern District of California
 United States District Court




                                  13       “serve as discussion pieces that will assist decisionmakers as they assess the staffing needs

                                  14       of various offices in the OA.” Id. As discussed above, EPA has not established that

                                  15       discussions regarding general personnel matters and hiring plans fall within the

                                  16       deliberative process privilege as they do not to bear on “the process by which policy is

                                  17       formulated” or “reveal [EPA’s] mode of formulating or exercising policy-implicating

                                  18       judgment.” See Petroleum Info. Corp., 976 F.2d at 1435. Further, the Vaughn index does

                                  19       not provide information about an identifiable later decision regarding “managing FTE

                                  20       levels in OA.” See Lahr, 569 F.3d at 981 (“[t]he documents must be prepared to assist an

                                  21       agency decision-maker in arriving at a future particular decision”).

                                  22   •   Exemplar 8 is a “three-page, draft document that is entitled ‘OA Major Issues.docx’” that

                                  23       was attached to emails dated April 4, 2017. Vaughn Index 418. EPA states “[t]he

                                  24       withheld information is pre-decisional because it was created for the purpose of assisting

                                  25       EPA senior leaders in understanding each office’s major program activities, highlighting

                                  26       major issues and concerns in those programs,” and that “the withheld information contains

                                  27       analysis that support the business case for presenting a business case for OA to maintain its

                                  28       resources.” Id. The document “serve[d] as a discussion piece that will assist
                                                                                     7
                                   1          decisionmakers in accessing the staffing needs of various offices in the OA.” Id. As

                                   2          discussed above, EPA has not established that discussions regarding “staffing needs” fall

                                   3          within the deliberative process privilege as they do not bear on “the process by which

                                   4          policy is formulated” or “reveal [EPA’s] mode of formulating or exercising policy-

                                   5          implicating judgment.” See Petroleum Info. Corp., 976 F.2d at 1435. Further, the Vaughn

                                   6          index does not provide information about an identifiable later decision regarding “the

                                   7          staffing needs of various offices in the OA.” See Lahr, 569 F.3d at 981 (“[t]he documents

                                   8          must be prepared to assist an agency decision-maker in arriving at a future particular

                                   9          decision”).

                                  10      •   ERF Exemplar 1 is an August 8, 2017 email “concerning the departure of an EPA

                                  11          employee, and discussing options for getting help with Human Resources (HR) work after

                                  12          the employee departs” EPA. Vaughn Index 16. According to EPA, it withheld a portion of
Northern District of California
 United States District Court




                                  13          the email “because it reflects internal Agency advice, recommendations, and opinions

                                  14          relating to personnel decisions, and considerations regarding Agency organization and

                                  15          structure” and “reflects only the thoughts and opinions of Agency staff engaged in

                                  16          weighing options for how to address the work responsibilities of a departing Agency

                                  17          employee after that employee has left the Agency.” Id. As discussed above, EPA has not

                                  18          established that discussions regarding “how to address the work responsibilities of a

                                  19          departing Agency employee” fall within the deliberative process privilege as they do not

                                  20          bear on “the process by which policy is formulated” or “reveal [EPA’s] mode of

                                  21          formulating or exercising policy-implicating judgment.” See Petroleum Info. Corp., 976

                                  22          F.2d at 1435. Further, the Vaughn index does not provide information about an

                                  23          identifiable later decision regarding this issue. See Lahr, 569 F.3d at 981 (“[t]he

                                  24          documents must be prepared to assist an agency decision-maker in arriving at a future

                                  25          particular decision”).

                                  26                                       ii. VERA/VSIP
                                  27          The remaining six documents in this group constitute communications and/or draft

                                  28   documents related to EPA’s offering of Voluntary Early Retirement Authority (“VERA”) and
                                                                                        8
                                   1   Voluntary Separation Incentive Payment Authority (“VSIP”) in 2014 and 2017. Daniel Coogan,

                                   2   Acting Director of the Office of Resources and Business Operations within the Office of Mission

                                   3   Support, explains that VERA “allows agencies that are undergoing substantial restructuring,

                                   4   reshaping, downsizing, transfer of function, or reorganization to temporarily lower the age and

                                   5   service requirements in order to increase the number of employees who are eligible for

                                   6   retirement.” Coogan Decl. ¶¶ 1, 55. VSIP, which is “also known as buyout authority, allows

                                   7   agencies that are downsizing or restructuring to offer employees lump-sum payments as an

                                   8   incentive to voluntarily separate.” Id. at ¶ 55. The United States Office of Personnel Management

                                   9   (“OPM”) and Office of Management and Budget (“OMB”) “must approve an agency’s

                                  10   VERA/VSIP business case before an agency may implement a VERA/VSIP offering.” Id.

                                  11          In connection with EPA’s 2017 VERA/VSIP offering, Coogan states that “each EPA

                                  12   region and program office submitted a proposed VERA/VSIP business case to EPA
Northern District of California
 United States District Court




                                  13   Headquarters,” which then provided feedback and proposed edits regarding the draft business case

                                  14   documents. Id. “After this internal editing process, all of the regions’ and program offices’

                                  15   business cases were consolidated into one document, EPA’s consolidated VERA/VSIP business

                                  16   case,” and beginning on June 16, 2017, EPA submitted drafts of the consolidated VERA/VSIP

                                  17   business case to OPM and OMB. EPA submitted its business case to OPM and OMB on July 7,

                                  18   2017. Id. ERF states that OMB provided its final approval of EPA’s VERA/VSIP proposal on the

                                  19   same day, July 7, 2017, and that OPM provided its approval on July 10, 2017. [Docket No. 98

                                  20   (Sproul Decl., Jul. 2, 2020) ¶¶ 43, 44.]

                                  21          EPA’s declarations do not address a separate VERA/VSIP offering but based on the

                                  22   court’s review of the documents submitted for in camera review, it appears that EPA also offered

                                  23   VERA/VSIP in 2014. See, e.g., ERF Exemplar 3.

                                  24          Notably, ERF does not challenge EPA’s withholding of certain documents related to the

                                  25   2017 VERA/VSIP program as “failing to constitute an Agency decision for DPP purposes.” See

                                  26   Pl.’s Cross-Opp’n and Reply 10. In other words, ERF agrees with EPA that the decision to

                                  27   proceed with offering VERA/VSIP in 2017 is a “decision” for purposes of the privilege. Given

                                  28   the parties’ agreement, the court need not decide the issue of whether it constitutes a “decision”
                                                                                         9
                                   1   under the deliberative process privilege.

                                   2          EPA withheld the following VERA/VSIP-related documents on the basis of the

                                   3   deliberative process privilege:

                                   4          •   Exemplar 4 is an undated document containing questions from OMB and answers from

                                   5              EPA regarding an unspecified VERA/VSIP business case submission that “reflects

                                   6              preliminary thoughts, recommendations, and opinions that were considered as part of

                                   7              the Agency’s decision-making process for responding to OPM and OMB’s comments

                                   8              concerning EPA’s VERA/VSIP business case.” Vaughn Index 71. The document is

                                   9              not marked “draft” and appears to be EPA’s final answers to the questions posed by

                                  10              OMB after EPA had already submitted its business case. The document is therefore

                                  11              not “predecisional” or “deliberative.” EPA has also not established that a decision

                                  12              about how to answer the OMB’s questions about the VERA/VSIP business case is the
Northern District of California
 United States District Court




                                  13              type of decision within the scope of the deliberative process privilege, and EPA offers

                                  14              no authority supporting its decision to withhold the document.

                                  15          •   Exemplar 9 is “the initial draft narrative for OECA’s VERA/VSIP business case” that

                                  16              was attached to a May 4, 2017 email and “served as preliminary starting point for

                                  17              OEI’s VERA/VSIP submission.” Vaughn Index 428. While the document appears to

                                  18              be both predecisional and deliberative, EPA’s articulation of the foreseeable harm that

                                  19              would result from disclosure falls short of the mark. It states only that “[r]elease of the

                                  20              withheld information would have a chilling effect on Agency decision-making

                                  21              processes, and on the Agency’s ability to have open and frank discussions and

                                  22              consultations concerning what to consider and how to present information in a

                                  23              VERA/VSIP business case . . .” Id. at 429. This is boilerplate and fails to connect the

                                  24              harm in a meaningful way to the information withheld. See Ctr. for Investigative

                                  25              Reporting, 436 F. Supp. 3d at 106.

                                  26          •   ERF’s Exemplar 2 is an email chain dated July 13, 2017 “concerning what to include

                                  27              in the tracker for VERA/VSIP applications.” Vaughn Index 115. EPA redacted

                                  28              portions of two emails in the chain. According to EPA, the redacted portions of the
                                                                                        10
                                   1       emails are “deliberative because EPA employees and managers were internally

                                   2       considering how to properly track applicants and other personnel related questions

                                   3       concerning the implementation of the VERA/VSIP offering at the Agency.” Id. These

                                   4       emails post-date OMB and OPM’s final approval of EPA’s VERA/VSIP business case.

                                   5       EPA has not established that a decision about the logistics of how to implement the

                                   6       VERA/VSIP offering, separate and apart from the decision of whether to offer

                                   7       VERA/VSIP to employees, is the type of decision within the scope of the deliberative

                                   8       process privilege, and EPA offers no authority supporting its decision to withhold the

                                   9       document.

                                  10   •   ERF’s Exemplar 3 is an undated draft of a letter reminding employees of the March 5,

                                  11       2014 final date to apply for VERA/VSIP. Vaughn Index 130. Although the Vaughn

                                  12       index provides few details about the context of this document, it appears that this
Northern District of California
 United States District Court




                                  13       document post-dates a decision to offer VERA/VSIP in 2014. EPA has not established

                                  14       that a decision about the logistics of how to implement the VERA/VSIP offering,

                                  15       separate and apart from the decision of whether to offer VERA/VSIP to employees, is

                                  16       the type of decision within the scope of the deliberative process privilege, and EPA

                                  17       offers no authority supporting its decision to withhold the document.

                                  18   •   ERF’s Exemplar 4 is an undated draft of a letter written to employees to explain the

                                  19       2014 VERA/VSIP offering. Vaughn Index 131. According to EPA, the document

                                  20       “reflects pre-decisional deliberations” regarding “how to present the VERA/VSIP

                                  21       information to employees, and what should be included in such a communication.” Id.

                                  22       EPA has not established that a decision about the logistics of how to implement the

                                  23       VERA/VSIP offering, separate and apart from the decision of whether to offer

                                  24       VERA/VSIP to employees, is the type of decision within the scope of the deliberative

                                  25       process privilege, and EPA offers no authority supporting its decision to withhold the

                                  26       document.

                                  27   •   ERF’s Exemplar 5 is an email chain containing seven emails “discussing a draft

                                  28       communication for senior leadership on the VERA/VSIP revised schedule and eOPF.”
                                                                                11
                                   1              Vaughn Index 366. The emails are dated July 19, 2017. EPA redacted a portion of one

                                   2              of the emails in the chain; it states “[t]he withheld information . . . reflects pre-

                                   3              decisional deliberations among EPA staff and superiors regarding EPA’s VERA/VSIP

                                   4              offering and decisions related to how the Agency would implement VERA/VSIP.” Id.

                                   5              The email chain post-dates OMB and OPM’s final approval of EPA’s VERA/VSIP

                                   6              business case. EPA has not established that a decision about the logistics of how to

                                   7              implement the VERA/VSIP offering, separate and apart from the decision of whether

                                   8              to offer VERA/VSIP to employees, is the type of decision within the scope of the

                                   9              deliberative process privilege, and EPA offers no authority supporting its decision to

                                  10              withhold the document.

                                  11                          b.      Responses to Oversight, Investigations, and the Media
                                  12          The next group of exemplars that EPA withheld on the basis of the deliberative process
Northern District of California
 United States District Court




                                  13   privilege include documents and communications regarding questions by congressional

                                  14   committees, responses to investigations, press inquiries, and public statements. Eleven of the 23

                                  15   documents withheld on the basis of the deliberative process privilege fall into this category.

                                  16          For example, Exemplar 11 is a “draft of potential questions that then-Administrator Pruitt

                                  17   may face in upcoming Congressional oversight and budget hearings” dated April 16, 2018.

                                  18   Vaughn Index 1023. EPA states that the document “reflects internal agency analyses, advice, and

                                  19   recommendations relating to possible questions that former Administrator Scott Pruitt could be

                                  20   asked at upcoming Congressional hearings and suggested answers.” Id. The questions cover a

                                  21   variety of subjects including ethics, spending, personnel, use of email, and travel practices.

                                  22   Similarly, Exemplar 12 is a “draft version of a letter to House of Representatives Committee on

                                  23   Oversight and Government Reform Chairman Trey Gowdy” that “was written to answer questions

                                  24   . . . about former Administrator Pruitt’s use of first-class seating when flying for EPA business.”

                                  25   Vaughn Index 1031. According to EPA, the document “reflects internal agency analyses, advice,

                                  26   and recommendations on a draft response to Representative Gowdy.” It “was created for the

                                  27   purpose of assisting EPA staff in reaching a decision on what information to include in the draft

                                  28   letter” and assisted “agency decision-maker Ryan Jackson in that regard.” Id.
                                                                                         12
                                   1          These documents do not fall within the deliberative process privilege. Generally,

                                   2   preparation for testimony before Congress and responses to questions from lawmakers regarding

                                   3   issues other than substantive policy issues or EPA’s statutory duties do not bear on “the process by

                                   4   which policy is formulated” or “reveal [EPA’s] mode of formulating or exercising policy-

                                   5   implicating judgment.” See Petroleum Info. Corp., 976 F.2d at 1435. In fact, these documents

                                   6   reflect discussions about how to communicate decisions that EPA and Pruitt had already made and

                                   7   actions they had already taken, and thus do not qualify as predecisional. As the Ninth Circuit has

                                   8   explained, “the purpose of the deliberative process privilege is to protect the quality of an agency’s

                                   9   decision; revealing ‘communications made after the decision and designed to explain it’ do not

                                  10   affect a decision’s quality.” Lahr, 569 F.3d at 981-82 (quoting N.L.R.B. v. Sears, 421 U.S. 132,

                                  11   152 (1975)). Several courts in this circuit have concluded that similar materials do not qualify for

                                  12   the privilege for that reason. See, e.g., Riverkeeper v. U.S. Army Corps of Eng’rs, 38 F. Supp. 3d
Northern District of California
 United States District Court




                                  13   1207, 1219-20 (D. Or. 2014) (holding that draft communications materials were not “predecisional

                                  14   in any meaningful sense”); Chattler, 2009 WL 1313227, at *2 (holding that “preparations related

                                  15   to testimony before Congress or statements to Congress or the public (including press releases) . . .

                                  16   do not seem to be decisions akin to policymaking” for purposes of the privilege); First Resort, Inc.

                                  17   v. Herrera, No. CV 11-5534 SBA (KAW), 2014 WL 988773, at *4 (N.D. Cal. Mar. 10, 2014)

                                  18   (finding that a draft press release was not protected by the privilege as it was not predecisional and

                                  19   played no role in policy formulation); Mansourian v. Bd. of Regents of Univ. of Cal. at Davis, No.

                                  20   CIVS 03-2591 FCD EFB, 2007 WL 4557104, at *5 (E.D. Cal. Dec. 21, 2007) (documents used

                                  21   “to prepare for legislative testimony concerning past actions and decisions that were the subject of

                                  22   pending lawsuits” were not predecisional; rather, “the documents were used to prepare for a post

                                  23   hoc explanation of past actions”).

                                  24          On the current record, the court finds that EPA has not established that the deliberative

                                  25   process privilege applies to shield Exemplars 11 and 12 from production. EPA withheld the

                                  26   following documents on similar grounds:

                                  27          •   Exemplar 13 is an email chain dated March 26, 2018 discussing how to respond to “a

                                  28              media inquiry from the Wall Street Journal asking for comment on the former
                                                                                        13
                                   1       Administrator’s travel records.” Vaughn Index 1055. For the reasons discussed above,

                                   2       EPA has not established that communications about how to respond to the media

                                   3       regarding issues other than substantive policy matters or EPA’s statutory duties bear on

                                   4       “the process by which policy is formulated” or “reveal [EPA’s] mode of formulating or

                                   5       exercising policy-implicating judgment.” See Petroleum Info. Corp., 976 F.2d at 1435;

                                   6       Riverkeeper, 38 F. Supp. 3d at 1219-20. Instead, they were for the purpose of

                                   7       “prepar[ing] for a post-hoc explanation of past actions.” See Mansourian, 2007 WL

                                   8       4557104, at *5. Accordingly, the emails do not fall within the deliberative process

                                   9       privilege.

                                  10   •   Exemplars 14, 16, and 17 are different threads of an email chain from April 2018

                                  11       “discussing the response to a draft report by [Office of Inspector General] investigating

                                  12       salary increases for seven employees in administratively appointed positions.” Vaughn
Northern District of California
 United States District Court




                                  13       Index 1122, 1130, 1133. EPA redacted portions of the emails that “contain[ ] internal

                                  14       agency discussions reflecting analyses, advice, and recommendations relating to EPA’s

                                  15       review of the OIG draft report” and “suggest[ ] language to respond to any media

                                  16       inquiries that the Agency may receive in response to the release of the final OIG

                                  17       report.” Id. at 1123, 1131, 1133-34. For the reasons discussed above, EPA has not

                                  18       established that communications about how to respond to OIG and the media regarding

                                  19       issues other than substantive policy matters or EPA’s statutory duties bear on “the

                                  20       process by which policy is formulated” or “reveal [EPA’s] mode of formulating or

                                  21       exercising policy-implicating judgment.” See Petroleum Info. Corp., 976 F.2d at 1435;

                                  22       Riverkeeper, 38 F. Supp. 3d at 1219-20. Instead, they were for the purpose of

                                  23       “prepar[ing] for a post-hoc explanation of past actions.” See Mansourian, 2007 WL

                                  24       4557104, at *5. Accordingly, the emails do not fall within the deliberative process

                                  25       privilege.

                                  26   •   Exemplar 15 is an email chain from April 3, 2018 “discussing a public statement to be

                                  27       released concerning the Agency’s authority to offer raises under the Safe Drinking

                                  28       Water Act to employees.” Vaughn Index 1127. According to EPA, the redacted
                                                                                14
                                   1       portions of the emails “contain[ ] internal agency discussions reflecting analyses,

                                   2       advice, and recommendations relating to EPA’s public relations strategy concerning

                                   3       the Agency’s authority under SDWA to offer raises to employees.” Id. For the reasons

                                   4       discussed above, EPA has not established that communications about a public relations

                                   5       strategy regarding employee raises bear on “the process by which policy is formulated”

                                   6       or “reveal [EPA’s] mode of formulating or exercising policy-implicating judgment.”

                                   7       See Petroleum Info. Corp., 976 F.2d at 1435; Riverkeeper, 38 F. Supp. 3d at 1219-20.

                                   8       Accordingly, the emails do not fall within the deliberative process privilege.

                                   9   •   EPA’s Alternate Exemplar 1 is an email chain from April 18, 2018 “proposing a

                                  10       response to a press inquiry from the Associated Press concerning former Administrator

                                  11       Pruitt’s travel.” Vaughn Index 1036. EPA states the redacted portions of the emails

                                  12       “contain[ ] internal agency discussions reflecting staff analyses, advice, and
Northern District of California
 United States District Court




                                  13       recommendations relating to EPA’s communications and public relations strategy

                                  14       concerning former Administrator Pruitt’s travel.” Id. For the reasons discussed above,

                                  15       EPA has not established that communications about a public relations strategy and how

                                  16       to respond to a press inquiry regarding issues other than substantive policy matters or

                                  17       EPA’s statutory duties bear on “the process by which policy is formulated” or “reveal

                                  18       [EPA’s] mode of formulating or exercising policy-implicating judgment.” See

                                  19       Petroleum Info. Corp., 976 F.2d at 1435; Riverkeeper, 38 F. Supp. 3d at 1219-20.

                                  20       Instead, they were for the purpose of “prepar[ing] for a post-hoc explanation of past

                                  21       actions.” See Mansourian, 2007 WL 4557104, at *5. Accordingly, the emails do not

                                  22       fall within the deliberative process privilege.

                                  23   •   EPA’s Alternate Exemplar 3 is “a draft summary of deliberative comments from Ryan

                                  24       Jackson relating to the Agency’s response to an OIG audit concerning the Agency’s

                                  25       hiring authority under the Safe Water Drinking Act.” Vaughn Index 1172. According

                                  26       to EPA, the document includes “draft audit responses and additional comments on the

                                  27       draft response.” Id. For the reasons discussed above, EPA has not established that

                                  28       internal analyses and recommendations how to respond to OIG regarding issues other
                                                                                 15
                                   1       than substantive policy matters or EPA’s statutory duties bear on “the process by which

                                   2       policy is formulated” or “reveal [EPA’s] mode of formulating or exercising policy-

                                   3       implicating judgment.” See Petroleum Info. Corp., 976 F.2d at 1435; Riverkeeper, 38

                                   4       F. Supp. 3d at 1219-20. Instead, they were for the purpose of “prepar[ing] for a post-

                                   5       hoc explanation of past actions.” See Mansourian, 2007 WL 4557104, at *5.

                                   6       Accordingly, the draft summary does not fall within the deliberative process privilege.

                                   7   •   ERF Exemplar 6 is an email chain dated March 7, 2018 discussing which information

                                   8       to include with a Presidential Rank Award nomination for Donna Vizian, Principal

                                   9       Deputy Assistant Administrator for OARM and “how to characterize that information.”

                                  10       Vaughn Index 440. According to EPA, the redacted portions of the emails “reflect[]

                                  11       pre-decisional deliberations” about “which type of information to include within the

                                  12       nomination document.” Id. EPA has not established that discussions regarding which
Northern District of California
 United States District Court




                                  13       information to include with a Presidential Rank Award nomination for an EPA

                                  14       employee fall within the deliberative process privilege as they do not bear on “the

                                  15       process by which policy is formulated” or “reveal [EPA’s] mode of formulating or

                                  16       exercising policy-implicating judgment.” See Petroleum Info. Corp., 976 F.2d at 1435.

                                  17       Moreover, it appears that these emails post-date the decision to nominate the employee

                                  18       for the award, and EPA has not established that a decision about how to justify the

                                  19       nomination is the type of decision within the scope of the deliberative process

                                  20       privilege. Accordingly, the email chain does not fall within the deliberative process

                                  21       privilege.

                                  22   •   ERF Exemplar 7 is an email chain dated February 8, 2018 “consisting of a discussion

                                  23       among staff of EPA’s Office of Public Affairs (OPA) regarding how to respond to

                                  24       several questions from a reporter about EPA employee morale.” Vaughn Index 759.

                                  25       EPA states the redacted portions of the emails “consist of pre-decisional deliberations

                                  26       among EPA staff regarding forming a response to the questions posed by the reporter”

                                  27       about employee morale. Id. For the reasons discussed above, EPA has not established

                                  28       that communications about how to respond to a press inquiry regarding issues other
                                                                                16
                                   1              than substantive policy matters or EPA’s statutory duties bear on “the process by which

                                   2              policy is formulated” or “reveal [EPA’s] mode of formulating or exercising policy-

                                   3              implicating judgment.” See Petroleum Info. Corp., 976 F.2d at 1435; Riverkeeper, 38

                                   4              F. Supp. 3d at 1219-20. Accordingly, the emails do not fall within the deliberative

                                   5              process privilege.

                                   6                  2.      Attorney-Client Privilege
                                   7          EPA withheld two of the documents submitted for in camera review in whole or in part

                                   8   based on the attorney-client privilege. The attorney-client privilege protects “confidential

                                   9   communications between attorneys and clients, which are made for the purpose of giving legal

                                  10   advice.” United States v. Richey, 632 F.3d 559, 566 (9th Cir. 2011) (citation omitted); see

                                  11   Vasudevan Software, Inc. v. IBM Corp., No. 09-cv-5897-RS (PSG), 2011 WL 1599646, at *1

                                  12   (N.D. Cal. Apr. 27, 2011). The attorney-client privilege applies under the following
Northern District of California
 United States District Court




                                  13   circumstances: (1) legal advice of any kind is sought (2) from a professional legal adviser in his

                                  14   capacity as such, (3) the communications relating to that purpose, (4) made in confidence (5) by

                                  15   the client, (6) are at his instance permanently protected (7) from disclosure by himself or by the

                                  16   legal adviser, (8) unless the protection be waived. Richey, 632 F.3d at 566 (brackets, citation, and

                                  17   quotation marks omitted). The privilege is “narrowly and strictly construed,” and the party

                                  18   asserting it bears the burden of proving that it applies. Vasudevan Software, 2011 WL 1599646, at

                                  19   *1 (footnotes and quotation marks omitted); accord United States v. Bergonzi, 216 F.R.D. 487,

                                  20   493 (N.D. Cal. 2003) (holding that party asserting privilege “must make a prima facie showing”

                                  21   that privilege applies) (citing In re Grand Jury Investigation, 974 F.2d 1068, 1071 (9th Cir.

                                  22   1992)); see Richey, 632 F.3d at 566. The privilege protects only communications, and not

                                  23   underlying facts. Upjohn v. United States, 449 U.S. 383, 396 (1981) (finding that a party “may not

                                  24   refuse to disclose any relevant fact within his knowledge merely because he incorporated a

                                  25   statement of such fact into his communication to his attorney”) (citations omitted). “The privilege

                                  26   extends to agencies as well to the extent the agency is consulting its attorney ‘as would any private

                                  27   party seeking advice to protect personal interest.’” Our Children’s Earth Found., 85 F. Supp. 3d

                                  28   at 1086 (quoting Ctr. for Bio. Diversity v. Office of Mgmt. & Budget, 625 F. Supp. 2d 885, 892
                                                                                        17
                                   1   (N.D. Cal. 2009) (quotation marks and citation omitted)). “To support claims of attorney-client

                                   2   privilege, the agency must, in its Vaughn index, ‘show that these documents involved the

                                   3   provision of specifically legal advice or that they were intended to be confidential and were kept

                                   4   confidential.’” Id. (quoting Nat’l Resources Def. Council v. U.S. Dep’t of Def., 388 F. Supp. 2d

                                   5   1086, 1104 (C.D. Cal. 2005) (emphasis in original) (quotation omitted)).

                                   6          EPA is withholding a portion of Exemplar 2, an email chain, on the basis of the attorney-

                                   7   client privilege. EPA has redacted a portion of a June 6, 2017 email from Robert D. Coomber,

                                   8   Senior Labor Attorney, Labor and Employee Relations Division, to seven individuals with EPA

                                   9   email addresses. In his email, Coomber references “a memorandum on union notice re

                                  10   VERA/VSIP,” and EPA has redacted Coomber’s brief summary of his advice. EPA states the

                                  11   redacted portion of the email constitutes “legal advice provided by Robert Coomber in his capacity

                                  12   as Senior Labor Attorney” in response to a request for such advice “on the Agency’s legal
Northern District of California
 United States District Court




                                  13   obligations concerning its notice to unions regarding VERA/VSIP,” and that the attorney-client

                                  14   privilege has not been waived.

                                  15          Exemplar 3, which EPA is withholding in its entirety, appears to be the memo referenced

                                  16   by Coomber in the June 6, 2017 email. It is a memo dated June 6, 2017 by Coomber and

                                  17   addressed to Donna Vizian, Acting Assistant Administrator, OARM, an office within EPA. The

                                  18   subject is “Union Notice re VERA/VSIP.” EPA states that the attorney-client privilege over the

                                  19   memo has not been waived.

                                  20          The court finds that EPA properly invoked the attorney-client privilege as to Examples 2

                                  21   and 3. The June 6, 2017 email and memo are between an EPA attorney and EPA employees and

                                  22   are confidential communications related to the provision of legal advice with respect to

                                  23   VERA/VSIP.

                                  24          Turning to foreseeable harm, EPA may not withhold these documents “unless the agency

                                  25   also shows that disclosure will harm the interest protected by” Exemption 5. See Ctr. for

                                  26   Investigative Reporting, 424 F. Supp. 3d at 780. Neither the White nor the Coogan declarations

                                  27   describe any foreseeable harm that would result from disclosure. See White Decl. ¶¶ 48-51;

                                  28   Coogan Decl. ¶ 53. Further, EPA’s Vaughn index does not set forth a clear statement regarding
                                                                                        18
                                   1   the harm that would result from disclosure of attorney-client privileged communications. The

                                   2   corresponding entries address only the segregability of the factual material in the documents:

                                   3   “[r]elease of the factual material” in the documents “would . . . deprive the Agency of the benefit

                                   4   of confidential legal advice by allowing the scrutiny of the select client-supplied facts that

                                   5   informed the specific legal advice from the EPA attorney.” Vaughn Index 53-54. This fails to

                                   6   address the harm that would result if the legal advice itself were disclosed, and EPA offers no

                                   7   authority that it need not comply with the requirements of the FIA for documents withheld on the

                                   8   basis of the attorney-client privilege. Given its failure to describe any foreseeable harm that would

                                   9   result from disclosure, EPA may not withhold these documents.

                                  10                  3.      Presidential Communications Privilege
                                  11          EPA withheld portions of ERF’s Exemplar 8, pages from former Administrator Pruitt’s

                                  12   calendar, based on the presidential communications privilege. The presidential communications
Northern District of California
 United States District Court




                                  13   privilege is a “presumptive privilege for [p]residential communications” that “preserves the

                                  14   President’s ability to obtain candid and informed opinions from his advisors and to make decisions

                                  15   confidentially.” Karnoski v. Trump, 926 F.3d 1180, 1203 (9th Cir. 2019) (quoting Loving v. Dep’t

                                  16   of Def., 550 F.3d 32, 37 (D.C. Cir. 2008) (quoting United States v. Nixon, 418 U.S. 683, 708

                                  17   (1974))). The presidential communications privilege protects the following materials:

                                  18                  [C]ommunications directly involving and documents actually viewed
                                                      by the President, as well as documents solicited and received by the
                                  19                  President or his immediate White House advisers [with] . . . broad and
                                                      significant responsibility for investigating and formulating the advice
                                  20                  to be given the President. The privilege covers documents reflecting
                                                      presidential decision making and deliberations, regardless of whether
                                  21                  the documents are predecisional or not, and it covers the documents
                                                      in their entirety.
                                  22
                                       Karnoski, 926 F.3d at 1203 (quoting Loving, 550 F.3d at 37-38 (internal quotation marks and
                                  23
                                       citations omitted). “[T]he presidential communications privilege should be construed as narrowly
                                  24
                                       as is consistent with ensuring that the confidentiality of the President’s decisionmaking process is
                                  25
                                       adequately protected.” In re Sealed Case, 121 F.3d 729, 752 (D.C. Cir. 1997)
                                  26
                                              Here, the redacted portions of ERF’s Exemplar 8 reflect a communication directly
                                  27
                                       involving former President Trump. They are therefore protected by the presidential
                                  28
                                                                                         19
                                   1   communications privilege. However, neither the Vaughn index nor the relevant portion of the

                                   2   White declaration addresses foreseeable harm. See White Decl. ¶ 52. In the absence of a showing

                                   3   of foreseeable harm to an interest protected by the exemption, EPA may not withhold any portions

                                   4   of the document.

                                   5          B.      Exemption 6
                                   6          EPA withheld portions of five of the documents submitted for in camera review based on

                                   7   FOIA Exemption 6, which exempts from production “personnel and medical files and similar files

                                   8   the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” 5

                                   9   U.S.C. § 552(b)(6). Under Ninth Circuit law, “[t]he phrase ‘similar files’ has a broad, rather than

                                  10   a narrow meaning,” such that “[g]overnment records containing information that applies to

                                  11   particular individuals satisfy the threshold test of Exemption 6.” Forest Serv. Emps. for Env't

                                  12   Ethics v. U.S. Forest Serv., 524 F.3d 1021, 1024 (9th Cir. 2008) (second alteration in original,
Northern District of California
 United States District Court




                                  13   quotation marks and citations omitted).

                                  14          If records satisfy this threshold test, the court must next consider whether disclosure of the

                                  15   information “would constitute a clearly unwarranted invasion of personal privacy.” Id. (emphasis

                                  16   added) (quoting 5 U.S.C. § 552(b)(6)). “[T]o determine whether a record is properly withheld,

                                  17   [courts] must balance the privacy interest protected by the exemptions against the public interest in

                                  18   government openness that would be served by disclosure.” Lahr, 569 F.3d at 973. “Once the

                                  19   government has identified a cognizable privacy interest, ‘the only relevant public interest in the

                                  20   FOIA balancing analysis is the extent to which disclosure of the information sought would shed

                                  21   light on an agency’s performance of its statutory duties or otherwise let citizens know what their

                                  22   government is up to.’” Id. (emphasis in original) (quoting Bibles v. Or. Natural Desert Ass’n, 519

                                  23   U.S. 355, 355-56 (1997)). “In other words, information about private citizens that is accumulated

                                  24   in various governmental files but that reveals little or nothing about an agency’s own conduct is

                                  25   not the type of information to which FOIA permits access.” Forest Serv. Emps., 524 F.3d at 1025

                                  26   (quotation marks and citations omitted).

                                  27          •    Exemplar 13 is an email chain dated March 26, 2018 about how to respond to “a media

                                  28               inquiry from the Wall Street Journal asking for comment on the former Administrator’s
                                                                                        20
                                   1       travel records.” Vaughn Index 1055. EPA redacted the Wall Street Journal reporter’s

                                   2       phone numbers under Exemption 6, although it did not redact the reporter’s name and

                                   3       email address. According to EPA, “Plaintiff has indicated that it intends to use the

                                   4       phone numbers to contact the individual if released,” and “[t]he reporter has a

                                   5       significant personal privacy interest in preventing the harassment that will occur in the

                                   6       form of burdensome, unsolicited phone calls that will result from disclosure of the

                                   7       phone numbers.” Id. at 1055-56. White also states that EPA withheld the phone

                                   8       numbers “[b]ecause uninvited contact by phone is far more invasive than by email.”

                                   9       White Decl. ¶ 54. Here, the reporter affirmatively contacted EPA in a professional

                                  10       context—a request for EPA’s position on a particular issue related to former

                                  11       Administrator Pruitt. EPA has already disclosed the reporter’s name, news

                                  12       organization, and email address in the same email chain. Given this context, the court
Northern District of California
 United States District Court




                                  13       sees no meaningful difference between the reporter’s email address and phone

                                  14       numbers. Therefore, EPA has not established that releasing the phone numbers is a

                                  15       “clearly unwarranted invasion of personal privacy.”

                                  16   •   Exemplar 19 is an email chain consisting of a resignation email from an EPA employee

                                  17       to an unspecified number of other EPA employees, and a second email forwarding the

                                  18       resignation email to another EPA employee. Vaughn Index 736. EPA redacted

                                  19       personal details and identifying information, including “the employee’s name, personal

                                  20       contact information, job title and location, length of employment, resignation date, the

                                  21       reason for leaving the Agency, which, in its entirety, is personal in nature, plans after

                                  22       resignation from the Agency, the employee’s signature, date of email, and the email

                                  23       recipients.” Id. Having reviewed the emails in camera, the court concludes that the

                                  24       disclosure of the redacted portions “would constitute a clearly unwarranted invasion of

                                  25       personal privacy,” and that EPA’s articulation of the harm that is likely to result from

                                  26       disclosing the personal information therein—that is, “embarrassment or harassment”—

                                  27       is sufficient to justify withholding the information. The court also notes that ERF only

                                  28       seeks “departure records for individuals that left EPA for political reasons.” Pl.’s
                                                                                 21
                                   1       Cross-Opp’n and Reply 17. These emails do not fall into that category.

                                   2   •   EPA’s Alternate Exemplar 2 is “a letter from an EPA employee providing to the

                                   3       Agency their notice of resignation, resignation date, and providing a brief statement

                                   4       identifying their reasons for leaving the agency.” Vaughn Index 745. EPA redacted

                                   5       “personal details and identifying information, the disclosure of which would constitute

                                   6       a clearly unwarranted invasion of personal privacy,” including “the employee’s name,

                                   7       personal contact information, job title, division within the Agency, resignation date, the

                                   8       employee’s signature, date of letter, and the letter recipients and their contact

                                   9       information.” Id. ERF does not challenge the withholding of the former employee’s

                                  10       name and contact information. Pl.’s Cross-Opp’n and Reply 16. EPA contends that

                                  11       the harm that would result from disclosing the information “could subject the employee

                                  12       to embarrassment or harassment,” but this appears to be entirely unsupported as ERF
Northern District of California
 United States District Court




                                  13       does not seek production of the individual’s name. Therefore, EPA has not established

                                  14       that releasing information other than the individual’s name and contact information is a

                                  15       “clearly unwarranted invasion of personal privacy” or would result in harm to the

                                  16       interests protected by Exemption 6.

                                  17   •   ERF’s Exemplar 9 is pages from Former Administrator Pruitt’s calendar. Vaughn

                                  18       Index 1165. EPA redacted Pruitt’s email address, the names of two restaurants at

                                  19       which Pruitt dined, and the email address for one of the individuals with whom he

                                  20       dined, described as a “personal friend[]” (although it did not redact not the individual’s

                                  21       name). According to EPA, Pruitt “has a privacy interest in information regarding

                                  22       where he dined,” and “[d]isclosure of the dining locations shed no light on Agency

                                  23       business.” Id. ERF challenges only EPA’s redaction of the restaurant names. [See

                                  24       Docket No. 98-1 at ECF p. 2160.] EPA’s withholding of this information is not

                                  25       justified, as it does not articulate any harm that would result from disclosing the

                                  26       information.

                                  27   •   ERF’s Exemplar 10 is an email chain with two emails. EPA describes the document as

                                  28       follows: “one email from an EPA employee to a resigning EPA employee requesting
                                                                                 22
                                   1              completion of a resigning employee checklist, and one reply email from the resigning

                                   2              EPA employee acknowledging completion of the resigning employee checklist.”

                                   3              Vaughn Index 721. It states “[t]he withheld portion of the email contains personal

                                   4              details and identifying information.” Id. However, the document that EPA submitted

                                   5              for in camera review as ERF’s Exemplar 10 does not appear to correspond to this

                                   6              entry. Although the bates numbers of the document correspond to the Vaughn index

                                   7              entry (EcoRights_01.31.20 Production0003-0005), the emails contain no reference to a

                                   8              “resigning employee checklist.” Accordingly, the court is unable to evaluate EPA’s

                                   9              withholding of this document on the basis of the claimed FOIA exemption.

                                  10   III.   CONCLUSION
                                  11          In sum, the court concludes that EPA has failed to establish that it properly withheld all of

                                  12   the exemplars submitted for in camera review, with the exceptions of Exemplar 19 and ERF
Northern District of California
 United States District Court




                                  13   Exemplar 10. By no later than June 8, 2021, EPA shall produce to ERF all 28 exemplars that it

                                  14   improperly withheld. Having provided rulings regarding EPA’s exemption and foreseeable harm

                                  15   arguments for the 30 documents submitted for in camera review, the court now orders the

                                  16   following: using the rulings provided in this order and applying them as guidance across the

                                  17   universe of withheld documents, EPA shall re-review each of the documents it is withholding

                                  18   based on any claimed FOIA exemptions in light of the authority discussed above. Within 14 days

                                  19   of the date of this order, EPA shall produce to ERF any and all documents for which it withdraws

                                  20   its exemption claims. Within 21 days of the date of this order, EPA shall produce a revised

                                  21   Vaughn index to ERF. EPA’s revised Vaughn index must contain individually-numbered entries,

                                  22   and must make clear which documents EPA is continuing to withhold and the total number of

                                  23   documents and pages that it is withholding.

                                  24          Following production of the revised Vaughn index, the parties shall meet and confer about

                                  25   any remaining withholdings. Based on the court’s review of the 30 exemplars, it appears likely

                                  26   that EPA over-withheld documents responsive to ERF’s FOIA requests. Therefore, the court

                                  27   anticipates that EPA’s re-review of the withheld documents will address all or nearly all of the

                                  28   parties’ remaining disputes about withheld documents. However, if disputes remain after meeting
                                                                                        23
                                   1   and conferring, the parties shall submit a joint letter setting forth a proposal for how the court may

                                   2   efficiently resolve any outstanding disputes. Any such joint letter may not exceed two pages, and

                                   3   must be filed within 21 days of the date of EPA’s production of a revised Vaughn index. If the

                                   4   parties are unable to agree to a joint proposal, the joint letter shall describe their individual

                                   5   proposals. The court will issue further instructions upon review of the joint letter.
                                                                                                                ISTRIC
                                                                                                            ES D
                                   6
                                                                                                           T          TC
                                                                                                         TA
                                   7           IT IS SO ORDERED.




                                                                                                                                  O
                                                                                                    S




                                                                                                                                   U
                                                                                                   ED




                                                                                                                                    RT
                                                                                                                      DERED
                                   8   Dated: June 3, 2021




                                                                                               UNIT
                                                                                                                O O R
                                   9                                                               I     T IS S
                                                                                           ______________________________________




                                                                                                                                       R NIA
                                                                                                         Donna M. Ryu
                                  10
                                                                                                                           yu
                                                                                                 United States Magistrate Judge
                                                                                                                         a M. R

                                                                                               NO
                                                                                                                 onn
                                                                                                         Judge D




                                                                                                                                       FO
                                  11

                                                                                                RT




                                                                                                                                   LI
                                  12                                                                    ER
                                                                                                   H




                                                                                                                                  A
Northern District of California




                                                                                                                                   C
 United States District Court




                                                                                                             N                 F
                                  13                                                                             D IS T IC T O
                                                                                                                       R
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          24
